


Exhibit 10.30


EXECUTION VERSION


PURCHASE AGREEMENT
PURCHASE AGREEMENT, dated as of November 24 2015 (this "Agreement"), by and
among Fortress Operating Entity I LP, a Delaware limited partnership ("FOE I"),
FOE II (New) LP, a Delaware limited partnership ("FOE II"), Principal Holdings I
LP, a Delaware limited partnership ("PH" and, together with FOE I and FOE II,
the "Companies"), Michael E. Novogratz ("Novogratz") and each of the trusts that
are a signatory hereto (collectively the “Trusts” and, together with Novogratz,
the "Sellers"). Capitalized terms used but not otherwise defined herein shall
have the respective meanings set forth in Article I of this Agreement.
RECITALS
WHEREAS, the Sellers wish to sell to the Companies, and the Companies wish to
purchase from the Sellers, (i) 56,817,035 Class B Shares of FIG (the "Class B
Shares"), (ii) 56,817,035 Class B Common Units of FOE I (the "FOE I Units"),
(iii) 56,817,035 Class B Common Units of FOE II (the "FOE II Units") and
(iv) 56,817,035 Class B Common Units of PH (the "PH Units" and, together with
the Class B Shares, the FOE I Units and the FOE II Units, the "Purchased
Shares"), on the terms and subject to the conditions set forth herein.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties agree as
follows:
ARTICLE I
DEFINITIONS


Section 1.1    Certain Defined Terms. For purposes of this Agreement:
"Agreement Among Principals" means the Agreement Among Principals, dated as of
February 13, 2007, by and among Peter Briger, Jr., Wesley Edens, Robert
Kauffman, Randal Nardone and Michael Novogratz.
"Business Day" means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.
"Encumbrance" means any charge, claim, limitation, condition, equitable
interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
including any federal, state or local tax lien and any restriction on transfer
or other assignment, as security or otherwise, of or relating to use, quiet
enjoyment, voting, transfer, receipt of income or exercise of any other
attribute of ownership.
"Exchange Agreement" means the Amended and Restated Exchange Agreement among FIG
Corp., FIG Asset Co. LLC, Peter Briger, Wesley Edens, Randal Nardone, Robert
Kauffman, Michael Novogratz, Adam Levinson and the Companies.
"FIG" means Fortress Investment Group LLC, a Delaware limited liability company.
"Governmental Authority" means any United States or non-United States federal,
national, supranational, state, provincial, local or similar government,
governmental, regulatory or administrative authority, branch, agency or
commission or any court, tribunal, or arbitral or judicial body (including any
grand jury).
"Law" means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or order of any Governmental Authority.




--------------------------------------------------------------------------------




"Party" means each of the Companies and the Sellers.
"Person" means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, estate,
association, organization or other entity, including any Governmental Authority,
and including any successor, by merger or otherwise, of any of the foregoing.
"Purchase Price" means the aggregate purchase price payable to the Sellers
hereunder in respect of all the Purchased Shares.
"Representatives" means, with respect to any Person, such Person's officers,
directors, principals, trustees, executors, personal representatives, employees,
legal counsel, advisors, auditors, agents, bankers and other representatives.
"Shareholders Agreement" means the Shareholders Agreement, dated as of February
13, 2007, by and among Fortress Investment Group LLC, Wesley R. Edens, Robert I.
Kauffman, Randal A. Nardone and Michael E. Novogratz.
"Tax Receivable Agreement" means the Amended and Restated Tax Receivable
Agreement, dated as of February 1, 2007, by and among FIG Corp, FIG Asset Co.
LLC, Wesley R. Edens, Robert I. Kauffman, Randal A. Nardone, Michael E.
Novogratz, Fortress Operating Entity I LP, Fortress Operating Entity II LP,
Fortress Operating Entity III LP and Principal Holdings I LP.


ARTICLE II
PURCHASE AND SALE


Section 2.1    Purchase and Sale of the Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing:
(a)The Sellers shall sell, assign, transfer, convey and cause to be delivered to
FOE I the Class B Shares, free and clear of all Encumbrances, and FOE I, in
reliance on the representations, warranties and covenants of the Sellers
contained herein, shall purchase the Class B Shares from Sellers at a total
purchase price (not per share) equal to $10.00;
(b)The Sellers shall sell, assign, transfer, convey and cause to be delivered to
FOE I the FOE I Units, free and clear of all Encumbrances, and FOE I, in
reliance on the representations, warranties and covenants of the Sellers
contained herein, shall purchase the FOE I Units from Sellers at a purchase
price per unit equal to $3.73;
(c)The Sellers shall sell, assign, transfer, convey and cause to be delivered to
FOE II the FOE II Units, free and clear of all Encumbrances, and FOE II, in
reliance on the representations, warranties and covenants of the Sellers
contained herein, shall purchase the FOE II Units from Sellers at a purchase
price per unit equal to $0.01; and
(d)The Sellers shall sell, assign, transfer, convey and cause to be delivered to
PH the PH Units, free and clear of all Encumbrances, and PH, in reliance on the
representations, warranties and covenants of the Sellers contained herein, shall
purchase the PH Units from Sellers at a purchase price per unit equal to $0.76.
Section 2.2    Closing.
(a)    The sale and purchase of the Purchased Shares shall take place at a
closing (the "Closing") to be held at or directed from the offices of Skadden,
Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, NY 10036, at 11:00
a.m. Eastern time on November 24, 2015 or at such other place or at such other
time or on such other date as the Parties mutually may agree in writing. The day
on which the Closing takes place is referred to as the "Closing Date."
(b)    At the Closing, the Companies shall pay (x) a portion of the Purchase
Price to the Sellers by wire transfer of $100,000,000.00 of immediately
available funds as set forth in Section 2.2(b)(i) through (iii) below and (y)
the remaining portion of the Purchase Price to the Sellers of $155,676,667.50 by
delivery to the Sellers of promissory notes, each in the form of Exhibit A
hereto, issued by the Companies and in the principal amounts as set forth in
Section 2.2(b)(i) through (iii) below; provided that, prior to the Closing, the
allocation of the Purchase Price




--------------------------------------------------------------------------------




between FOE I, FOE II and PH may be amended as the Parties mutually may agree in
writing. The portion of the Purchase Price to be paid by wire transfer of
immediately available funds will be paid to an account or accounts designated by
Novogratz and the portion of the Purchase Price to be paid in the form of
promissory notes will be issued to a Seller or Sellers, in each case, as set
forth in a schedule to be delivered by Novogratz to the Companies no later than
five Business Days prior to the anticipated Closing.
(i)$84,750,000.00 in immediately available funds paid by FOE I and
$127,177,550.55 in promissory notes issued by FOE I;
(ii)$250,000.00 in immediately available funds paid by FOE II and $318,170.35 in
promissory notes issued by FOE II; and
(iii)$15,000,000.00 in immediately available funds paid by PH and $28,180,946.60
in promissory notes issued by PH.
(c)    At the Closing, the Sellers shall deliver:
(i)    the Class B Shares and the FOE I Units to FOE I;
(ii)    the FOE II Units to FOE II; and
(iii)    the PH Units to PH.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER


The Sellers hereby represent and warrant to the Companies as follows:
Section 3.1    Organization. The Trusts are duly formed and validly existing
under the laws of the State of New York. Other than (i) The Michael Novogratz
2008 Annuity Trust Agreement dated October 10, 2008, The Novogratz Family 2008
Annuity Trust Agreement dated October 10, 2008, The Novogratz Family 2009
Annuity Trust Agreement dated December 31, 2009 and The 2012 Novogratz GST Trust
Agreement, in each case between Novogratz as grantor and Novogratz as trustee
(collectively, the “Trust Agreement”), true, correct and complete copies of
which have been provided to the Company, and (ii) the documents related to the
Trust Agreements, true, correct and complete copies of which have been provided
to the Companies, there are no agreements or other documents that govern
operation of the Trusts.
Section 3.2    Authority. The Sellers have the requisite power and authority to
execute and deliver this Agreement, and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. Novogratz is a trustee of,
and has signing authority and exclusive investment authority for, each of the
Trusts. The execution and delivery of this Agreement by the Sellers, and the
performance by the Sellers of their obligations under this Agreement, have been
duly and validly authorized by all necessary action. This Agreement has been
duly executed and delivered by the Sellers, and constitutes the legal, valid and
binding obligation of the Sellers, enforceable against the Sellers in accordance
with their terms (except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar Laws
affecting the enforcement of creditors' rights generally or by general
principles of equity).
Section 3.3    No Conflict; Required Filings and Consents.
(a)    The execution and delivery by the Sellers of this Agreement, the
performance by the Sellers of their obligations under this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not:
(i)    conflict with or violate the organizational documents of the Trusts;
(ii)    conflict with or violate any Law applicable to the Sellers or the
Purchased Shares or otherwise applicable to the transactions contemplated
hereby; or
(iii)    result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, require any
consent of or notice to any Person pursuant to, give to others any right of
termination, amendment, modification, acceleration or cancellation of, or result
in the creation of any Encumbrance on any Purchased Shares pursuant to, any
note, bond, mortgage, indenture, agreement, lease, license,




--------------------------------------------------------------------------------




permit, franchise, instrument, obligation or other contract to which a Seller is
a party or is bound or by which any of the Purchased Shares are bound or
affected.
(b)    The Sellers are not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution and delivery by the Sellers of this
Agreement or the performance by the Sellers of their obligations under this
Agreement.
Section 3.4    Title to Shares. The Sellers are the record and legal owners of
the Purchased Shares, free and clear of any Encumbrance. The Sellers have the
right, authority and power to sell, assign and transfer the Purchased Shares to
the Companies. Upon delivery to the Companies of the Purchased Shares at the
Closing and the Companies' payment of the Purchase Price, the Companies shall
acquire good, valid and marketable title to the Purchased Shares, free and clear
of any Encumbrance.
Section 3.5    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Sellers.
Section 3.6    No Other Representations or Warranties. The Sellers acknowledge
and agree that they are not relying upon any representations or warranties of
the Companies, express or implied, except those contained herein, and the
Sellers specifically do not request, desire or require the Companies to make any
other representations or warranties whatsoever with respect to FIG, FOE I,
FOE II, PH and/or the Purchased Shares or any other matter with respect to any
of the transactions contemplated hereby.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANIES


The Companies hereby represent and warrant to the Sellers as follows:
Section 4.1    Organization. Each of the Companies is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware.
Section 4.2    Authority. Each of the Companies has the requisite limited
partnership power and authority to execute and deliver this Agreement, and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by each of the
Companies, and the performance by each of the Companies of its obligations under
this Agreement, have been duly and validly authorized by all necessary limited
partnership action. This Agreement has been duly and validly executed and
delivered by each of the Companies. This Agreement constitutes the legal, valid
and binding obligation of each of the Companies, enforceable against the
Companies in accordance with its terms (except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar Laws affecting the enforcement of creditors' rights generally or by
general principles of equity).
Section 4.3    No Conflict; Consents.
(a)    The execution and delivery by each Company of this Agreement, the
performance by the Company of its obligations under this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not:
(i)    conflict with or violate the certificate of limited partnership or
limited partnership agreement of such Company, as amended through the date
hereof;
(ii)    conflict with or violate in any material respect Laws applicable to such
Company or otherwise applicable to the transactions contemplated hereby; or
(iii)    result in any material breach of, constitute a material default (or an
event that, with notice or lapse of time or both, would become a default) under,
require any consent of or notice to any Person pursuant to, give to others any
right of termination, amendment, modification, acceleration or cancellation of,
any material note, bond, mortgage, indenture, agreement, lease, license, permit,
franchise, instrument, obligation or other contract to which such Company is a
party (other than consents that will have been obtained on or prior to the
Closing and that will be in full force and effect as of the Closing, notices
that will have been duly made on or prior to the Closing and rights that will
have been waived on or prior to the Closing, which waivers will be in full force
and effect as of the Closing).




--------------------------------------------------------------------------------




(b)    The Companies are not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution and delivery by the Companies of this
Agreement or the performance by the Companies of their obligations under this
Agreement.
Section 4.4    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
any of the Companies.
Section 4.5    No Other Representations or Warranties. The Companies acknowledge
and agree that they are not relying upon any representations or warranties of
the Sellers, express or implied, except those contained herein, and the
Companies specifically do not request, desire or require the Sellers to make any
other representations or warranties whatsoever with respect to the Sellers
and/or the Purchased Shares or any other matter with respect to any of the
transactions contemplated hereby.




ARTICLE V
COVENANTS


Section 5.1    Consents and Filings; Further Assurances. The Companies and the
Sellers shall use their reasonable best efforts to take, or cause to be taken,
all appropriate action to do, or cause to be done, all things necessary, proper
or advisable under applicable Law or otherwise to consummate and make effective
the transactions contemplated by this Agreement as promptly as practicable.
Section 5.2    Other Agreements. The Sellers hereby waive any and all rights
they may have under the Agreement Among Principals, the Exchange Agreement and
the Shareholders Agreement, and agree that such agreements may hereafter be
modified, amended or terminated without consent, notice or approval of the
Sellers; provided that no such modification or amendment imposes any liability
or obligation on any of the Sellers. The Sellers acknowledge and agree that the
transactions contemplated hereby shall not constitute an "Exchange" under the
Tax Receivable Agreement, and that Sellers shall have no rights under the Tax
Receivable Agreement as a result of the transactions contemplated hereby.
Novogratz agrees that until the Maturity Date (as defined in the form of
promissory note), Novogratz shall not resign as a trustee of any of the Trusts
and shall not take any action the result of which would be Novogratz ceasing to
have exclusive investment authority for each of the Trusts, in each case other
than as required by applicable law or with the consent of the applicable Company
(which will not be unreasonably withheld or delayed).
Section 5.3    Distributions. For the avoidance of doubt and notwithstanding
anything to the contrary, the Companies acknowledge and agree that the Sellers
will continue to be entitled to receive FIG's regularly quarterly dividend in
respect of the third quarter of 2015 with respect to the Purchased Shares as if
such Purchased Shares had not been sold and purchased pursuant to this
Agreement.




ARTICLE VI
CONDITIONS TO CLOSING


Section 6.1    General Conditions. The respective obligations of the Companies
and the Sellers to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of the
following conditions, which may, to the extent permitted by applicable Law, be
waived in writing by any Party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of the waiving Party):
(a)    No Injunction or Prohibition. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is then in effect and that enjoins, restrains,
conditions, makes illegal or otherwise prohibits the consummation of the
transactions contemplated by this Agreement.
Section 6.2    Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of




--------------------------------------------------------------------------------




the following conditions, any of which, to the extent permitted by applicable
Law, may be waived in writing by the Sellers in their sole discretion:
(a)    Representations, Warranties and Covenants. The representations and
warranties of the Companies contained in this Agreement shall be true and
correct in all respects both when made and as of the Closing Date. Each of the
Companies shall have performed all obligations and agreements and complied with
all covenants required by this Agreement to be performed or complied with by it
prior to or at the Closing.
(b)    Purchase Price. The Companies shall have delivered the Purchase Price as
specified in Section 2.2 hereof.
Section 6.3    Conditions to Obligations of the Companies. The obligations of
the Companies to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which, to the extent permitted by applicable Law,
may be waived in writing by the Companies in their sole discretion:
(a)    Representations, Warranties and Covenants. The representations and
warranties of the Sellers contained in this Agreement shall be true and correct
in all respects both when made and as of the Closing Date. Each of the Sellers
shall have performed all obligations and agreements and complied with all
covenants required by this Agreement to be performed or complied with by it
prior to or at the Closing.
(b)    Instruments of Transfer. The Sellers shall have delivered to the
Companies appropriate instruments of transfer, in form and substance
satisfactory to the Companies, to effect the delivery of the Purchased Shares to
the Companies in accordance with Article II.
(c)    Withdrawal from Partnerships. The Sellers shall have delivered to the
Companies written evidence of their withdrawal as limited partners of each of
the Companies, in form and substance satisfactory to the Companies.
(d)    Separation Agreement. The Separation Agreement, dated as of the date
hereof, by and between FIG and Novogratz, shall be in full force and effect.


ARTICLE VII
GENERAL PROVISIONS


Section 7.1    Fees and Expenses. All fees and expenses incurred in connection
with or related to this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such fees or expenses, whether or not such
transactions are consummated; provided, however, that in any action or
proceeding to enforce rights under this Agreement, the prevailing Party shall be
entitled to recover costs and attorneys' fees.
Section 7.2    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed by or on behalf of each Party.
Section 7.3    Waiver. No failure or delay of any Party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of any Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer or other authorized Representative on
behalf of such Party.
Section 7.4    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
the receipt thereof by facsimile, e-mail or otherwise, (b) on the first Business
Day following the date of dispatch if delivered utilizing a next-day service by
a recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:




--------------------------------------------------------------------------------




(i)    if to the Sellers, to:


Michael E. Novogratz
110 Hudson Street, #9
New York, NY 10013
Facsimile: (917) 591-3169
Email: mikenovogratz@gmail.com


with a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Marc Trevino
Facsimile: (212) 291-9157
Email: trevinom@sullcrom.com


if to any of the Companies, to:
Fortress Investment Group LLC
1345 Avenue of the Americas
46th Floor
New York, NY 10105
Attention: David N. Brooks
Facsimile: (212) 798-6131
Email: dbrooks@fortress.com


with a copy (which shall not constitute notice) to:
Skadden Arps Slate Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Joseph A. Coco, Esq.
Facsimile: 917-777-3050
Email: joseph.coco@skadden.com


Section 7.5    Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Annex such reference shall be to a Section,
Article, Exhibit or Annex of or to this Agreement unless otherwise indicated.
The headings contained in this Agreement are for convenience of reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. The word "including" and words of
similar import when used in this Agreement will mean "including, without
limitation," unless otherwise specified.
Section 7.6    Entire Agreement. This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof, and supersedes all
prior and contemporaneous written or oral agreements, arrangements,
communications and understandings, between the Parties with respect to the
subject matter hereof.
Section 7.7    No Third-Party Beneficiaries. Other than as set forth in
Section 7.10 hereof, nothing in this Agreement, express or implied, is intended
to or shall confer upon any Person other than the Parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement; provided that FIG shall be a
third-party beneficiary of this Agreement and shall have the right to enforce
all of the rights and remedies hereunder on behalf of the Companies.




--------------------------------------------------------------------------------




Section 7.8    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.
Section 7.9    Arbitration. Except as necessary for FIG, the Companies, their
subsidiaries, and their affiliates, and their respective successors or assigns
or Novogratz to specifically enforce or enjoin a breach of this Agreement (to
the extent such remedies are otherwise available), the Parties agree that any
and all disputes that may arise in connection with, arising out of or relating
to this Agreement shall be submitted to binding arbitration in New York, New
York, according to the Employment Arbitration Rules of the American Arbitration
Association. The Parties agree that each Party shall bear its or his own
expenses incurred in connection with any such dispute. This arbitration
obligation extends to any and all claims that may arise by and between the
Parties or their subsidiaries or their affiliates and their respective
successors or assigns. The Parties agree that any pending or contemplated
arbitration hereunder may be consolidated with any prior arbitration arising
under this agreement to arbitrate or an agreement to arbitrate set forth in the
Separation Agreement for the purposes of efficiency and to avoid the possibility
of inconsistent awards. An application for such consolidation may be made by any
party to this Agreement or the Separation Agreement to the tribunal for the
prior arbitration. The tribunal to the prior arbitration shall, after providing
all interested parties the opportunity to comment on such application, order
that any such pending or contemplated arbitration be consolidated into a prior
arbitration if it determines that (i) the issues in the arbitrations involve
common questions of law or fact; (ii) no party to either arbitration shall be
prejudiced, whether by delay or otherwise, by the consolidation; (iii) any party
to the pending or contemplated arbitration which did not join an application for
consolidation, or does not consent to such an application, is sufficiently
related to the parties in the prior arbitration that their interests were
sufficiently represented in the appointment of the tribunal for the prior
arbitral tribunal; and (iv) consolidation would be more efficient that separate
arbitral proceedings.
Section 7.10    Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any Party
without the prior written consent of the other Parties, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns.
Section 7.11    Severability. Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein, so long as the economic and legal substance of the
transactions contemplated hereby are not affected in a manner materially adverse
to any party hereto.
Section 7.12    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.
Section 7.13    Facsimile or Electronic Signature. This Agreement may be
executed by facsimile or electronic signature and a facsimile or electronic
signature shall constitute an original for all purposes.
Section 7.14    Survival of Representations and Warranties. Each of the
representations and warranties of the Parties contained herein shall survive the
Closing.
[The remainder of this page is intentionally left blank.]






--------------------------------------------------------------------------------




[Signature Page to Purchase Agreement]


IN WITNESS WHEREOF, the Companies and the Sellers have caused this Agreement to
be executed as of the date first written above by their respective officers or
other authorized representatives thereunto duly authorized.
FORTRESS OPERATING ENTITY I LP
By:
FIG CORP.,

its General Partner




By:
/s/ David N. Brooks    

Name: David N. Brooks
Title: Secretary


FOE II (NEW) LP
By:
FIG CORP.,

its General Partner




/s/ David N. Brooks    
Name: David N. Brooks
Title: Secretary


PRINCIPAL HOLDINGS I LP
By:
FIG ASSET CO. LLC,

its General Partner




/s/ David N. Brooks    
Name: David N. Brooks
Title: Secretary






--------------------------------------------------------------------------------








/s/ Michael E .Novogratz__________________
Michael E. Novogratz
THE MICHAEL NOVOGRATZ 2008 ANNUITY TRUST
By:
/s/ Michael E .Novogratz__________________

Name:
Title:


THE NOVOGRATZ FAMILY 2008 ANNUITY TRUST
By:
/s/ Michael E .Novogratz__________________

Name:
Title:


THE NOVOGRATZ FAMILY 2009 ANNUITY TRUST
By:
/s/ Michael E .Novogratz__________________

Name:
Title:


THE 2012 NOVOGRATZ GST TRUST
By:
/s/ Michael E .Novogratz__________________

Name:
Title:








